Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 5/17/22. 
Claims 1-34 are pending in this application and are being examined in this Office Action.
Applicant's election of Group II, claims 21-34, in the reply filed on 5/17/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)). The requirement is still deemed proper and is therefore made FINAL.  
Claims 15-20 are withdrawn from consideration being drawn to the non-elected invention. Applicant’s election of the following compounds are acknowledged herewith:

    PNG
    media_image1.png
    204
    351
    media_image1.png
    Greyscale

 Thus, additionally, claims 28-30 are hereby withdrawn from consideration being non-readable on the elected species. As a result, claims 21-27 and 31-34 are being examined in this Office Action.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image2.png
    172
    466
    media_image2.png
    Greyscale


Claim Rejections – 35 USC 112.2
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Claim 31 is rejected because of the “preferred” claim language, recited as “preferably at least one member selected from the group consisting of F-, BF4-, Br, I-, HS04-, CH3CO&-, and PF6-”. It is unclear how the recitation of exemplary or preferred embodiments limits the scope of the genus claimed. 
These limitations are also indefinite because they are narrower limitations of a broader limitation recited earlier in the claim. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  
Appropriate correction is required. 


Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claim 21-25 and 31-34 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Kobler et al. (Liebigs Ann. Chem., 1978, 12, pg 1937, see English translation).
The instant claims are drawn to a method for producing a tetraalkylammonium nitrite, comprising step A of reacting, in a solvent, a tetraalkylammonium salt with a metal salt that is not a silver salt, to form a tetraalkylammonium nitrite and an insoluble metal salt, wherein the solvent comprises a polar organic solvent having a content of the components other than the organic polar solvent in the organic polar solvent is 20 mass% or less, as a total amount of the components.
Kobler et al. teaches the synthesis of tetraalkylammonium nitrite (e.g. tetra n-butylammonium nitrite) salts by the reaction of tetraalkylammonium tetrafluoroborate with a potassium salt (e.g. potassium nitrite) in ethanol. Then removing the poorly soluble, insoluble, potassium tetrafluoroborate and removing the solvent. (page 4, second paragraph to end, see reaction and table, compound m). 

    PNG
    media_image3.png
    386
    741
    media_image3.png
    Greyscale

Additionally the tetraalkylammonium tetrafluoroborates can be obtained from the tetraalkylammonium bromides or chlorides (page 5, second and third paragraphs).

    PNG
    media_image4.png
    119
    487
    media_image4.png
    Greyscale

Thus the synthesis of tetraalkylammonium nitrites is produced by a multi-step synthesis by first reaction of the tetraalkylammonium bromide or chloride salt to give the tetraalkylammonium tetrafluoroborate, then secondly reaction of the tetraalkylammonium tetrafluoroborate with a potassium salt (e.g. potassium nitrite) in ethanol to give the tetraalkylammonium nitrite and the potassium tetrafluoroborate precipitate.
The solubility of the nitrite salt (e.g. tetra n-butylammonium nitrite) was also tested in THF (tetrahydrofuran) (Table 6). (experimental section, page 6 to page 8; Table 1; page 7, Table 1, No. 1b; page 16, Table, No. 2m)
Additionally, with regard to the limitation for the solubility of the insoluble metal salt in claim 32, the examiner takes the position that Kobler et al.’s poorly soluble, potassium tetrafluoroborate, would inherently possess this insolubility, especially since Kobler et al. points out the poor solubility of the precipitate. 
“Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency'  under 35 U.S.C. 102, on ‘prima facie obviousness'  under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977).
Therefore these claims are fully met.
	
Claim Rejections – 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27 and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Kobler et al. (Liebigs Ann. Chem., 1978, 12, pg 1937, see English translation, applicant’s IDS filed on 9/24/20), in view of Haynes et al. (CRC Handbook of Chemistry and Physics, 94 Ed., 2014, Section 15: Practical Laboratory Data, Laboratory Solvents and Other Liquid Reagents).
Applicant Claims
The instant claims are drawn to a method for producing a tetraalkylammonium nitrite, comprising step A of reacting, in a solvent, a tetraalkylammonium salt with a metal salt that is not a silver salt, to form a tetraalkylammonium nitrite and an insoluble metal salt, wherein the solvent comprises a polar organic solvent having a content of the components other than the organic polar solvent in the organic polar solvent is 20 mass% or less, as a total amount of the components.
Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
Kobler et al. teaches the synthesis of tetraalkylammonium nitrite (e.g. tetra n-butylammonium nitrite) salts by the reaction of tetraalkylammonium tetrafluoroborate with a potassium salt (e.g. potassium nitrite) in ethanol. Then removing the poorly soluble, insoluble, potassium tetrafluoroborate and removing the solvent. (page 4, second paragraph to end, see reaction and table, compound m). 

    PNG
    media_image3.png
    386
    741
    media_image3.png
    Greyscale

Additionally the tetraalkylammonium tetrafluoroborates can be obtained from the tetraalkylammonium bromides or chlorides (page 5, second and third paragraphs).

    PNG
    media_image4.png
    119
    487
    media_image4.png
    Greyscale

Thus the synthesis of tetraalkylammonium nitrites is produced by a multi-step synthesis by first reaction of the tetraalkylammonium bromide or chloride salt to give the tetraalkylammonium tetrafluoroborate, then secondly reaction of the tetraalkylammonium tetrafluoroborate with a potassium salt (e.g. potassium nitrite) in ethanol to give the tetraalkylammonium nitrite and the potassium tetrafluoroborate precipitate (experimental section).
The solubility of the nitrite salt (e.g. tetra n-butylammonium nitrite) was also tested in THF (tetrahydrofuran) (Table 6; experimental section, page 6 to page 8; Table 1; page 7, Table 1, No. 1b; page 16, Table, No. 2m)
Additionally, with regard to the limitation for the solubility of the insoluble metal salt in claim 32, the examiner takes the position that Kobler et al.’s poorly soluble, potassium tetrafluoroborate, would inherently possess this insolubility, especially since Kobler et al. points out the poor solubility of the potassium tetrafluoroborate precipitate, which is filtered off. 
“Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference.
“[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency'  under 35 U.S.C. 102, on ‘prima facie obviousness'  under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).” (see MPEP 2112 V)
It is well settled that the PTO can require an applicant to establish that a prior art product does not necessarily possess the characteristics of the claimed product when the prior art and claimed products are identical or substantially identical. An applicant's burden under these circumstances was described in In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-434 (CCPA 1977).
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
Kobler et al. is deficient in the sense that it does not exemplify the reaction in THF solvent. Instead Kobler et al. exemplifies the reaction in ethanol. Nevertheless, Kobler et al. specifically exemplifies the solubility of the products in THF (Table 6; experimental section, page 6 to page 8; Table 1; page 7, Table 1, No. 1b; page 16, Table, No. 2m).
Haynes et al. shows the similar dipole moments of ethanol and THF, (dipole moment of 1.69 for ethanol and dipole moment of 1.75 for THF), showing the equivalency of these organic solvents.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
Therefore, it would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to substitute Haynes et al.’s THF for Kobler et al.’s ethanol for the synthesis of tetraalkylammonium nitrites, since Haynes et al. teaches the equivalency of THF and ethanol, and Kobler et al. exemplifies the solubility of tetraalkylammonium nitrites in THF.
Additionally, optimizing organic solvents for a synthetic reaction is a common laboratory procedure and an obvious optimization tool for the organic chemist, especially since THF is such a ubiquitous organic solvent in synthetic chemistry.
Note that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
	/CLINTON A BROOKS/             Primary Examiner, Art Unit 1622